[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Stever v. Wainwright, Slip Opinion No. 2020-Ohio-1452.]




                                          NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2020-OHIO-1452
            STEVER, APPELLANT, v. WAINWRIGHT, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Stever v. Wainwright, Slip Opinion No. 2020-Ohio-1452.]
Habeas corpus—Evidence refuted petitioner’s claim that trial court had lacked
          subject-matter jurisdiction over case involving offense committed by
          petitioner when petitioner was a juvenile—Court of appeals’ judgment
          dismissing petition affirmed.
   (No. 2019-1041—Submitted December 10, 2019—Decided April 15, 2020.)
          APPEAL from the Court of Appeals for Marion County, No. 9-18-25.
                                ___________________
          Per Curiam.
          {¶ 1} Appellant, Stanley J. Stever, appeals the judgment of the Third
District Court of Appeals dismissing his petition for a writ of habeas corpus. We
affirm.
                         Facts and Procedural Background
          {¶ 2} In 1987, Stever was charged in the Wyandot County Court of
Common Pleas with the aggravated murder of Estella Heck. Stever was a juvenile
                              SUPREME COURT OF OHIO




when he committed the offense. Stever pleaded guilty to the offense and was
sentenced to life imprisonment with the possibility of parole after he had served 20
years.
         {¶ 3} On August 27, 2018, Stever filed a petition for a writ of habeas corpus
in the Third District against appellee, Lyneal Wainwright, warden of the Marion
Correctional Institution, arguing that he was entitled to immediate release because
the court of common pleas had lacked subject-matter jurisdiction over his case
since it had not commenced in the Wyandot County Juvenile Court and there had
not been filed in the juvenile court a (1) complaint, (2) motion to transfer
jurisdiction to the court of common pleas, (3) judgment entry finding probable
cause, or (4) judgment entry transferring jurisdiction to the court of common pleas.
Stever attached as evidence a letter that he had received from the deputy clerk of
the juvenile court informing him that “[t]he court does not have a case in 1987 for
you.”
         {¶ 4} The warden filed a motion to dismiss pursuant to Civ.R. 12(B)(6),
arguing that Stever’s unsupported statements were insufficient to overcome the
presumption of regularity of the court proceedings and that Stever’s claims were
not cognizable in a habeas corpus action. The court of appeals denied the motion
to dismiss and ordered the warden to file a return of writ showing why the 1987
judgment of conviction is not a nullity and void ab initio due to the trial court’s lack
of subject-matter jurisdiction.
         {¶ 5} The warden filed a return of writ, stating that Stever’s claims were
false and presenting nine exhibits showing that (1) a juvenile-delinquency
complaint had been filed on June 4, 1987, (2) the juvenile court had held a detention
hearing, (3) Stever had been ordered by the juvenile court to be examined by the
Forensic Diagnostic Center for purposes of relinquishment of jurisdiction, and (4)
a bindover hearing had been conducted on October 29, 1987 and jurisdiction had
been transferred to the court of common pleas.




                                           2
                                   January Term, 2020




       {¶ 6} On June 20, 2019, the court of appeals dismissed the complaint,
determining that “the premise of Petitioner’s claim is false and, thus, the trial
court’s 1987 judgment of conviction and sentence is not void ab initio for lack of
subject matter jurisdiction.”
       {¶ 7} In three propositions of law, Stever asks this court to reverse the
judgment of the court of appeals.
                                       Analysis
       {¶ 8} To prevail on a habeas corpus claim alleging that a trial court lacked
subject-matter jurisdiction, a habeas petitioner must establish that the lack of
jurisdiction was “patent and unambiguous.” Ross v. Saros, 99 Ohio St. 3d 412, 792
N.E.2d 11, ¶ 14.
       {¶ 9} In proposition of law No. I, Stever argues that the court of common
pleas had not acquired subject-matter jurisdiction, because he had not been placed
into juvenile custody, a juvenile complaint had not been filed, and there had been
no bindover hearing before his case was transferred to the court of common pleas.
But the warden presented evidence proving otherwise. Thus, the court of appeals
correctly determined that the premise of Stever’s claim is false and that “the trial
court did not patently and unambiguously lack jurisdiction.” Accordingly, we
reject proposition of law No. I.
       {¶ 10} In proposition of law No. II, Stever argues that the court’s failure to
maintain his records in accordance with R.C. 2152.71(A) shows that “nothing was
ever filed in this case or boundover, and therefore [the court of common pleas]
could have never properly obtained jurisdiction.”
       {¶ 11} R.C. 2152.71(A)(1) states:


               The juvenile court shall maintain records of all official cases
       brought before it, including, but not limited to, an appearance
       docket, a journal, and, in cases pertaining to an alleged delinquent




                                           3
                             SUPREME COURT OF OHIO




       child, arrest and custody records, complaints, journal entries, and
       hearing summaries.


First, R.C. 2152.71(A)(1) was enacted in 2002, well after Stever appeared in
juvenile court. See 2002 Am.H.B. No. 393. Second, despite any alleged deficiency
in maintaining Stever’s juvenile-court records, nothing prohibited the warden from
using copies of Stever’s records to refute his claim that they had never existed.
Thus, we reject proposition of law No. II.
       {¶ 12} In proposition of law No. III, Stever argues that the court of appeals
should not have considered the nine exhibits refuting his claims, because the court’s
consideration of them violated Evid.R. 301 and 1005. Stever did not, however,
raise this issue in the court of appeals, so he has waived it on appeal to this court.
See State ex rel. Gibson v. Sloan, 147 Ohio St. 3d 240, 2016-Ohio-3422, 63 N.E.3d
1172, ¶ 10; Phillips v. Irwin, 96 Ohio St. 3d 350, 2002-Ohio-4758, 774 N.E.2d 1218,
¶ 6. Thus, we reject proposition of law No. III.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                               _________________
       Stanley J. Stever, pro se.
       Dave Yost, Attorney General, and Stephanie L. Watson, Assistant Attorney
General, for appellee.
                               _________________




                                          4